Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

   Civil Action No. 18-cv-00763-MSK-NRN

   ROBYN BRAGG,

          Plaintiff,

   v.

   SOUTHWEST HEALTH SYSTEM, INC.,

         Defendant.
   ______________________________________________________________________________

       OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

          THIS MATTER comes before the Court primarily pursuant to the Defendant’s (“SHS”)

   Motion for Summary Judgment (# 88), Ms. Bragg’s response (# 97), and SHS’ reply (# 111).

   Also pending are several motions seeking to restrict access (# 89, 99, 107, 140, 145, 164);

   motions by both sides to exclude the testimony of the opposing side’s expert under Fed. R. Evid.

   702 (# 124, 125); and various other matters that will be addressed as necessary.

                                                FACTS

          The Court briefly summarizes the pertinent facts here and elaborates as necessary in its

   analysis. Ms. Bragg was employed by SHS as its Director of Health Information Management.

   Generally speaking, her duties as Director required her to supervise a team of employees who

   “coded” the medical services provided by employees of SHS for submission to patients’ medical

   insurance companies. Ms. Bragg’s direct supervisor was Angela Kobel, SHS’ Chief Financial

   Officer.




                                                   1
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 2 of 19




          In December 2016, a subordinate of Ms. Bragg’s complained that she had sexually

   harassed him and created a hostile working environment. Although Ms. Bragg believes the

   complaint was meritless, it is undisputed that SHS investigated the matter and that based on the

   investigation, Ms. Kobel determined that Ms. Bragg had acted inappropriately and placed her on

   a 90-day Performance Improvement Plan (“PIP”). In February 2017, SHS received a complaint

   from a patient that Ms. Bragg had breached patient privacy rules when she spoke to a patient in a

   supermarket, congratulating the patient on a positive pregnancy test. The patient, who was in the

   presence of her estranged husband and did not wish to disclose the pregnancy, denied that

   anything warranted congratulations, and Ms. Bragg persisted, telling the patient that she had

   personally “coded your lab” results. Once again, Ms. Bragg disputes certain aspects of the

   complaint, but does not contest that SHS determined that she committed an “unintentional”

   violation of privacy rules. SHS issued a written warning, stating that any future violation “will

   result in immediate termination of employment.” SHS also removed Ms. Bragg from certain

   duties that affected patient privacy rights.

          In March 2017, SHS conducted a review of its billing practices relating to IV infusion

   treatments and concluded that the failure of nurses to record start and stop times for such

   treatments was preventing SHS from fully billing for those services. Thus, SHS directed that

   nurses began entering start and stop times for the treatments in medical records. It appears that

   those times would sometimes be entered by nurses other than those who were actually

   administering the IV treatments, a practice that Ms. Bragg believed was improper and unethical,

   possibly amounting to fraud. Ms. Bragg repeatedly reported these concerns to Ms. Kobel and

   other supervisors at various times between April and August 2017.




                                                    2
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 3 of 19




          In August 2017, Ms. Bragg was the subject of another patient privacy complaint.

   Because this incident is of substantial consequence in the analysis, the Court explores it in

   somewhat greater detail. On August 15, 2017, an SHS patient (and co-worker of Ms. Bragg’s),

   whom the Court will identify only as “C” called an SHS complaint hotline. In that call, C stated

   that on that date, he and Ms. Bragg “were both getting their lunch in the cafeteria.” Ms. Bragg

   “came up to [C] and whispered in his ear . . . that she noticed [C] had a rare form of liver cancer

   and he can get a $1,000 grant for it” from a cancer-relief foundation with which Ms. Bragg was

   involved. C “stated that he did not know what [Ms. Bragg] was talking about and she said she

   must have mistaken him for the wrong person.” Later, C was “notified that his lab work was

   back and it wasn’t tested for cancer at all.” C was upset because this “violates his privacy” and

   that Ms. Bragg “had no right to interact with him about this issue, she is not his doctor.”

          C’s complaint was investigated by Travis Parker, SHS’ Human Resources Director and

   Lee Ungnade, SHS’ HIPAA Privacy Officer. They first interviewed C. He explained that he

   had been receiving treatment from his doctor, Dr. Henderson, for a condition known as “fatty

   liver,” but had not been informed of any concerns about potential liver cancer. C told his wife

   about the interaction with Ms. Bragg, and his wife contacted Dr. Henderson for clarification. Dr.

   Henderson called C back, and “was furious about the incident,” that she had just gotten C’s most

   recent lab results back, and that “everything was fine.” C stated that when he told Ms. Bragg

   that she must have been mistaken, she responded “don’t tell anyone about this.”

          They then interviewed Ms. Bragg. According to Ms. Ungnade’s report of that interview,

   Ms. Bragg stated that she knew C indirectly through social connections and that she most

   recently saw him at a birthday party in July. She stated that she “has been coding [C]’s lab

   work” as part of her official duties, but she denied that she had accessed the actual lab results.



                                                     3
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 4 of 19




   She stated that she had whispered to C that “she’d be happy to help him get a grant from the

   Cancer Fund because she does a lot of work with the Fund,” but she also stated that she “did not

   remember saying anything about liver cancer, [and] she was trying to be nice.” Ms. Bragg

   denied telling C “don’t tell anyone about this,” but she asked Ms. Ungnade “if she could lose her

   job” as a result of the incident. (Ms. Ungnade told her “it was a possibility.”) Ms. Ungnade then

   reviewed SHS’ computer records to confirm Ms. Bragg’s assertion that she only coded C’s lab

   tests, but did not access the actual test results. The records confirmed that on August 6, 2017,

   Ms. Bragg had coded an entry for C for “lab testing of the liver,” but Ms. Ungnade ultimately

   concluded that “no labs were seen” by Ms. Bragg. Ms. Ungnade concluded that because actual

   test results were not disclosed, the situation was not “a HIPAA issue,” but rather a “code of

   conduct, Human Resources issue.”

          The record indicates that the matter was turned over to Ms. Kobel and Mr. Parker for

   consideration, and they jointly1 concluded that, in light of Ms. Bragg’s prior discipline, including

   the patient privacy breach from February 2017, that termination of her employment was

   appropriate. On August 17, 2017, Ms. Kobel wrote to Ms. Bragg stating that “there have been

   three separate complaints and subsequent investigations regarding inappropriate actions and

   HIPAA concerns regarding your actions” and that “SHS no longer has faith in your abilities to




   1
            Mr. Parker testified that “ultimately, it was [Ms. Kobel’s] decision and responsibility as
   the senior leader to – to terminate.” Thus, the Court will assume that Ms. Kobel was the sole
   decisionmaker for purposes of Ms. Bragg’s termination.
            Ms. Bragg’s briefing argues that Kent Rogers, SHS’ CEO, “participated in the decision to
   fire [Ms.] Bragg.” Docket # 97 at 40. But none of the citations supporting that assertion stand
   for the proposition that Mr. Rogers had any input into the termination decision. Ms. Kobel
   testified that the decision was made by “[Mr. Parker] and I together.” Mr. Parker testified that
   Mr. Rogers “was fully apprized [sic] of the investigation” into C’s allegations, but he did not
   testify that Mr. Rogers gave any input into the decision to terminate.
                                                    4
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 5 of 19




   function in an acceptable manner.” Ms. Bragg offered to resign in lieu of termination, and Ms.

   Kobel accepted Ms. Bragg’s resignation that same day.

          Ms. Bragg then commenced this lawsuit, alleging several causes of action (# 1), but the

   only claim2 that still remains is her claim for retaliation under the False Claims Act, 31 U.S.C.

   §3730(h), in that her complaints to superiors of improprieties relating to the entry of start and

   stop times for IV treatments (and certain other billing-related matters) constituted protected

   activity under that act, and that her termination was imposed in response to such complaints.

          SHS moves (# 88) for summary judgment on Ms. Bragg’s False Claims Act claim,

   arguing that: (i) Ms. Bragg’s complaints do not constitute protected activity under the Act

   because she did not possess an objectively reasonable belief that the actions by the nurses was

   fraudulent; (ii) Ms. Bragg did not provide SHS with formal notice of her concerns of fraud and

   that her general complaints to supervisors were insufficient to provide the level of notice

   required by the Act; and (iii) Ms. Bragg cannot show that her protected activity was a but-for

   cause of her termination, given that she committed a second patient privacy violation after

   having committed a similar violation prior to any protected activity and that she had been warned

   that any future privacy violations would result in termination.

                                               ANALYSIS

          A. Standard of review

          Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and



   2
           Ms. Bragg has a pending motion (# 110) to voluntarily dismiss a second pending claim
   that asserts wrongful discharge in violation of public policy. The Court grants that motion and
   dismisses that claim.
                                                     5
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 6 of 19




   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that

   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).

            If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

            If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie



                                                      6
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 7 of 19




   claim or defense, a trial is required. If the respondent fails to produce sufficient competent

   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B. False Claims Act

          The False Claims Act provides a remedy for “any employee [who is] discharged,

   demoted . . . or in any other manner discriminated against in the terms and conditions of

   employment because of lawful acts done by the employee . . . in furtherance of an action under

   [the Act] or other efforts to stop 1 or more violations [of the Act].” 31 U.S.C. § 3730(h)(1).

   Retaliation claims under this statute are analyzed according to the familiar McDonnell-Douglas

   burden-shifting framework used in retaliation claims under other non-discrimination statutes.

   Ms. Bragg bears the burden of first demonstrating a prima facie case of retaliation by showing

   that: (i) she engaged in activity protected by the Act; (ii) the decisionmaker knew of that activity;

   and (iii) that there is basis to believe that her termination occurred because of that protected

   activity. If she carries that burden, SHS has the obligation to proffer a legitimate, non-retaliatory

   reason for the termination, and Ms. Bragg bears the ultimate burden of demonstrating that SHS’

   proffered reason is a pretext and that but-for her protected activity, she would not have been

   terminated. Miller v. Institute for Defense Analyses, 795 Fed.Appx. 590, 595-96 (10th Cir. 2019).

          Ms. Bragg’s complaints about SHS’ billing practices can be divided into two major

   strands. First, Ms. Bragg believed that “[i]f I’m the nurse that administered [a] drug”

   intravenously, “I need to be the nurse that documented [the start and stop times of] that drug,”

   and that if someone else documents those times, “that’s fraud.” Ms. Bragg made it clear that she

   believed that this was the case even if “another nurse asked the administering nurse ‘how long

   did this take?’ and then entered the information,” because “another nurse cannot document



                                                     7
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 8 of 19




   something they didn’t do.” Ms. Bragg also believed it would be fraudulent if the administering

   nurse entered a stop time at some point other than contemporaneously with the end of treatment,

   without specifically noting it as a “late entry.” (Ms. Bragg testified that the nurse’s state of mind

   was irrelevant to the question of whether fraud had occurred.) When Ms. Bragg found records

   that did not contain a start or stop time for an IV treatment, she would refer it back to the nursing

   supervisors for completion. If Ms. Bragg determined that the start or stop times were entered by

   a nurse other than the one administering the treatment, she would again contact the nursing

   supervisors and ask that the correct nurse enter the relevant information. Sometimes the

   supervisors would comply and the record would be clarified; other times, the supervisor would

   refuse. Ms. Bragg contacted Ms. Kobel and Karen Pasquin, SHS’ Clinical Director, on a weekly

   basis with a spreadsheet of data showing what she believed to be improperly-recorded IV start

   and stop times. Although the record is not entirely clear, it appears that Ms. Kobel or Ms.

   Pasquin would sometimes support Ms. Bragg and direct the nursing staff to correct the errors.

   Other times, it appears that Ms. Kobel would direct Ms. Bragg to nevertheless code the treatment

   in a particular way and, presumably, Ms. Bragg would comply.

          Second, Ms. Bragg believed that SHS sought to bill some services as “critical care

   minutes,” payable at a premium rate, when the services did not meet the criteria for such a

   designation. Each week, Ms. Bragg and Laurie Boucher would review the charges that SHS

   designated as critical care. If they felt that the documentation justifying the charges was not

   sufficient, they would identify the charge on a spreadsheet that they provided to Ms. Kobel and

   Ms. Pasquin. On occasion, Ms. Bragg’s belief that a critical care charge was not sufficiently

   documented would be “argued and argued and not fixed,” and eventually, Ms. Bragg would be

   told that “you just need to charge for it.” She considered such instruction to require her to



                                                     8
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 9 of 19




   engage in fraud. She states that she was criticized by Ms. Kobel and Ms. Pasquin for doing so

   because they “thought it was [not] our jobs” as coders “to look at those critical care minutes.”

          Ms. Bragg identified an exemplar e-mail that she would send to Ms. Kobel and others

   along with the weekly spreadsheet of improper charges. As described by Ms. Bragg, the e-mails

   basically said “Charges were incomplete, charges inaccurate, charges too high. [Nursing

   supervisors] changed IV start and stop times again. I can’t bill as documented. I can’t code as

   documented.” Ms. Bragg acknowledged that she did not use the word “fraud” in these e-mails,

   stating that “we were threatened not to use the word fraud.” The reference to being instructed

   not to use the word “fraud” appears to relate to a date in June or July of 2017, when there was a

   meeting involving Ms. Bragg, some of her subordinate coders, and Ms. Kobel to discuss “all of

   the charges, all of the illegal things that we saw in coding.” According to Ms. Bragg, “one my

   coders brought up the word fraud and you could see the hair raise on people in that room.

   Directly after that meeting, [Ms. Kobel] . . . said Do not use the word fraud; I never want to hear

   that word again or Kent Rogers [SHS’ CEO] will have your neck.” Ms. Bragg responded to Ms.

   Kobel that “if we can’t use the word fraud, then I am filing a report with [a Medicaid review

   agency]. This is illegal.” (Ms. Bragg states that she did make an anonymous report to the

   review agency, but is not aware of what became of that complaint. She did not tell Ms. Kobel

   that she actually filed a complaint and there is no indication that Ms. Kobel actually knew of

   such a complaint being filed.) However, it is essentially undisputed that Ms. Bragg’s e-mails to

   Ms. Kobel and Ms. Pasquin, both before and after this meeting, did not expressly contend that

   SHS was engaged in any kind of “fraud.”3



   3
           Ms. Bragg testified that she used the word “fraud” in at least one compliance report that
   she intended to deliver to the hospital’s compliance board, but that John Brooks, the hospital’s
   attorney, removed the use of that word before approving the report for distribution to the
                                                    9
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 10 of 19




           Ms. Bragg made an anonymous call to SHS’ compliance hotline in April 2017,

    complaining of “coding and billing issues that are being reported to senior leadership” that were

    being ignored, but she did not provide her name, the names of the leadership involved, or any

    other details. The record does not reflect who, if anyone, received her complaint or what, if

    anything, was done with it.

           Based on the foregoing, the Court will bypass SHS’ arguments directed at whether Ms.

    Bragg’s conduct of reporting her concerns about improper recordkeeping constitutes “protected

    activity” under the False Claims Act, and instead will assume for purposes of this motion that it

    does. Based on such assumption, Ms. Bragg has adequately set forth a prima facie case of

    retaliation, in that she engaged in protected activity beginning in or about March 2017 and

    continuing through August 2017; that she suffered an adverse employment action by being

    terminated on August 17, 2017; and that an inference of causation can be drawn between those

    two facts because, among other things, the adverse action followed closely in time to Ms. Bragg

    engaging in the protected activity.

           The burden then shifts to SHS to articulate a non-retaliatory reason for Ms. Bragg’s

    termination, and it has done so, stating that Ms. Bragg was terminated as a result of the incident

    with C, following prior instances of misconduct, one of which also involved an inappropriate

    disclosure of patient information.

           At this juncture, the question becomes whether Ms. Bragg can demonstrate that SHS’

    proffered reason – the August 2017 incident with C and her cumulative disciplinary record – is

    not the true reason for her termination but instead pretext for retaliation against her. To establish



    committee. However, based on Ms. Bragg’s recollection of collateral details, it appears that this
    event would have occurred prior to 2016, and thus, could not have related to the IV start and stop
    time issue.
                                                     10
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 11 of 19




    that an employer’s proffered reason for an adverse action is pretextual, an employee must point

    to weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the proffered

    reason, such that a reasonable factfinder could rationally find it unworthy of credence and hence

    infer that the employer did not act for the asserted reason. Frappied v. Affinity Gaming Black

    Hawk, LLC, 966 F.3d 1038, 1059 (10th Cir. 2020). However, the Court must be mindful that its

    goal is not to attempt to determine the objective reality of whether Ms. Bragg engaged in

    misconduct or not, but rather, to attempt to ascertain the subjective impressions of the

    decisionmaker – Ms. Kobel -- at the time the decision to terminate was made. Because Ms.

    Bragg must ultimately prove that Ms. Kobel acted with a retaliatory purpose, she must not only

    show the objective fact that she did not engage in misconduct when talking to C about his liver

    condition, but also that Ms. Kobel had no honest, if perhaps mistaken, belief that Ms. Bragg had

    engaged in misconduct. See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 971 (10th Cir.

    2017). In other words, even if Ms. Kobel’s belief that Ms. Bragg had acted improperly when

    talking to C was factually incorrect, and/or the decision to terminate Ms. Bragg’s employment

    was unwise, unfair or a poor exercise of business judgment, such conclusions are insufficient to

    demonstrate pretext by SHS. To be sufficient to demonstrate pretext, Ms. Bragg must show that

    Ms. Kobel did not even believe the reason she gave for Ms. Bragg’s termination. Id.

           Ms. Bragg has not come forward with evidence that suggests that Ms. Kobel did not

    believe that the incident with C was an appropriate basis for Ms. Bragg’s termination. Ms.

    Bragg disputes certain collateral aspects4 of the conclusions SHS reached about the incident



    4
            According to Ms. Bragg’s deposition testimony, at a birthday party in July, C’s wife told
    Ms. Bragg that C “was ill” – she did not mention cancer – and “that he might be ashamed to ask
    for any funding” from the “cancer fund.” (Ms. Bragg testified that “you didn’t have to have
    cancer” to be eligible to receive grants from this fund.) C’s wife asked that Ms. Bragg “mention
    it to him[ ] that he could get a thousand dollars to help offset medical expenses.” She states that
                                                    11
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 12 of 19




    involving C, but she does not dispute the fundamental facts - that she spoke to C about medical

    treatment he was receiving, based on information that she obtained through her job duties coding

    C’s medical records. Although SHS determined that the incident did not implicate HIPAA

    privacy rules, it is clear that Ms. Kobel believed that Ms. Bragg’s actions constituted a poor

    judgment consonant with her conduct in February 2017 that resulted in discipline. Ms. Kobel

    testified in her deposition that “after the last time” – the February 2017 incident in which she

    disclosed knowledge of a patient’s health status – “the decision was made if it happens again,

    that we would just have to terminate. . . we would have to end our relationship because it just

    keep happening.” Ms. Kobel testified that it did not matter that the incident with C was not

    technically a HIPAA violation, but rather “it was the fact that it happened again, that there was

    another complaint that violated policy, per se, that she approached someone else and it happened

    again.” Because Ms. Bragg has not come forward with evidence to suggest that Ms. Kobel was

    disingenuous in stating that she thought the two incidents were similar and in light of the prior

    discipline, termination of Ms. Bragg’s employment was appropriate. Accordingly, Ms. Bragg

    has failed to demonstrate a triable issue of fact as to whether SHS’ proffered reason for her

    termination is pretextual.

           Ms. Bragg argues that Ms. Kobel’s retaliatory intent can be inferred through a collection

    of scattered facts. It is undisputed that Ms. Bragg made regular complaints to Ms. Kobel about


    she then approached C on August 15 and said “I heard you were sick” and that he “could get a
    grant through the Cancer Fund.” Ms. Bragg did not deny making any of the statements that Ms.
    Ungnarde’s investigative report attributes to her.
            At one point, Ms. Bragg testified that C’s doctor, Dr. Henderson, spoke to Ms. Bragg.
    According to Ms. Bragg, Dr. Henderson told her that C had called, that he stated that Ms. Bragg
    had told him that he had a “rare form of liver cancer,” and that she thought “that [C] had blown it
    totally out of proportion.” Ms. Bragg also testified that Dr. Henderson stated that she “believed
    that [C] was lying about” what Ms. Bragg had said to him. Later, she clarified this assertion to
    withdraw reliance on the word “lie” – she stated that Dr. Henderson “said she told me she wished
    she had talked to me first, because [C] had blown the situation out of proportion.”
                                                     12
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 13 of 19




    improper billing practices relating to critical care minutes and IV start and stop times. Actually,

    thee record reflects that, to some degree, Ms. Kobel encouraged Ms. Bragg’s complaints on these

    issues and actually instructed her to keep copies of the documentation she had of her complaints.

    Ms. Bragg believes that Ms. Kobel “was trying to cover her ass and blame [Ms.] Pasquin” for

    any improprieties, so Ms. Kobel instructed Ms. Bragg to follow Ms. Pasquin’s instructions to

    code the entries as Ms. Pasquin directed and “to keep a file of that.” Indeed, with one exception,

    the record does not reflect Ms. Kobel ever raising an objection to or discouraging Ms. Bragg’s

    complaints about improper billing. The single exception occurred in a meeting in June or July

    2017 when one of Ms. Bragg’s subordinates suggested that the improper billing constituted

    “fraud” and Ms. Kobel instructed her that “I never want to hear that word again or Kent Rogers

    will have your neck.” But even that statement is ambiguous regarding Ms. Kobel’s intentions, as

    she appears to be warning Ms. Bragg that Mr. Rogers would retaliate against Ms. Bragg if he

    learned she was making accusations of fraudulent billing,5 not necessarily suggesting that Ms.

    Kobel shared that attitude.6 Indeed, although Ms. Bragg made complaints directly to Ms. Kobel

    for more than five months and the two frequently exchanged e-mails about the issues, Ms. Bragg

    can point to no instance in which Ms. Kobel expressed her own intention to discourage Ms.

    Bragg’s complaints, warned Ms. Bragg against continuing to make them, or otherwise

    manifested any displeasure with Mr. Bragg’s actions. In these circumstances, the Court cannot

    find that a single instance of Ms. Kobel ostensibly relaying Mr. Rogers’ stance on the issue of

    fraud is enough to create a genuine issue of fact as to whether Ms. Kobel did not subjectively


    5
            Ms. Bragg does not point to any evidence that suggests that Mr. Rogers had any input
    into the decision to terminate her.
    6
            Ms. Bragg testified that, on another occasion, Ms. Kobel told her “you need to cool your
    jets because [Ms. Pasquin]’s out to get your job.” Once again, the record reflects that Ms. Kobel
    was relating someone else’s dislike of Ms. Bragg, not purporting to express her own opinions.
                                                    13
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 14 of 19




    believe that the incident involving C was a separate and sufficient justification for Ms. Bragg’s

    termination.

           The remainder of Ms. Bragg’s arguments focus on facts that are of even more remote

    significance. There has been much litigation over the question of whether, after Ms. Bragg’s

    termination, SHS officials sought to delete certain records from Ms. Bragg’s work computer in

    violation of a litigation hold letter sent by Ms. Bragg’s attorney. As described by Ms. Bragg, the

    records in question are the various spreadsheets she sent to Ms. Kobel, reporting improper IV

    start and stop times, as well as Ms. Kobel’s e-mailed responses, sometimes directing Ms. Bragg

    to nevertheless code and bill the IV treatments. Ms. Bragg suggests that SHS has engaged in

    spoliation and that an inference that its proffered reason for her termination is pretextual should

    be drawn as a result. (Or, alternatively, that the destruction of evidence is probative of SHS’

    culpable state of mind regarding the termination.) But Ms. Bragg does not contend that any of

    the information allegedly deleted is probative of the central issue to be determined - Ms. Kobel’s

    motivations in deciding to terminate Ms. Bragg’s employment. Ms. Bragg does not allege, for

    example, that the deleted materials include e-mails from Ms. Kobel threatening to retaliate

    against Ms. Bragg for complaining of fraud or indicating that Ms. Kobel did not believe C’s

    allegations. Ms. Bragg has not even suggested that Ms.. Kobel was personally involved with the

    decision to delete any data. The Magistrate Judge found that no data was improperly deleted by

    SHS. This Court finds no error in that finding. However, even if the described data had been

    improperly deleted, there is no evidence that the instruction to do so came from Ms. Kobel or

    that its deletion had anything to do with this litigation. Indeed, there is not showing that the

    allegedly destroyed data is probative of Ms. Kobel’s subjective intent when she decided to

    terminate Ms. Bragg’s employment.



                                                     14
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 15 of 19




           Ms. Bragg also argues that there were procedural irregularities with the termination of her

    employment, in particular that Ms. Kobel did not read the investigation report regarding the

    incident with C (she testified that she was instead briefed on the investigation and its findings by

    Mr. Parker), that her termination contravened SHS’ disciplinary process in various ways, that the

    incident with C did not involve a documented HIPAA violation, such that the final warning Ms.

    Bragg received from the February 2017 incident would not technically have applied. Assuming,

    without deciding, that these irregularities could be proven, they do not show pretext in Ms.

    Kobel’s decision. It is undisputed that Ms. Bragg had been disciplined for carelessly disclosing

    patient information in February 2017, and that she did so again in August 2017. In such

    circumstances, the Court cannot say that arguable deviations from a corporate policy – one

    whose normal application is not discussed in the record – suffice to create a genuine issue of fact

    on the issue of pretext.

           Finally, the Court addresses the situation of Ms. Pasquin. Beginning in the summer of

    2017, Ms. Pasquin also concluded that SHS “was engaging in Medicaid and Medicare fraud,”

    and Ms. Pasquin reported her concerns to Mr. Rogers. Ms. Pasquin was ultimately terminated by

    SHS in February 2018, and she, too, believes that her termination was unlawful retaliation for

    her complaining of fraud. But the circumstances of Ms. Pasquin’s termination do not shed any

    light on the true reasons for Ms. Bragg’s termination because the record does not indicate that

    Ms. Kobel was the decisionmaker in Ms. Pasquin’s case. To the contrary, to the extent the

    record discloses anything about the person who decided to terminate Ms. Pasquin’s employment,

    it appears to have been Mr. Rogers. But Mr. Rogers was not involved with the decision to

    terminate Ms. Bragg, and thus, any retaliatory intent Mr. Roger’s may have indulged in Ms.




                                                     15
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 16 of 19




    Pasquin’s termination is irrelevant to the question of whether Ms. Kobel harbored retaliatory

    animus towards Ms. Bragg several months earlier.7

           Accordingly, because Ms. Bragg has not come forward with evidence sufficient to

    warrant a trial on the question of whether SHS’ reason for her termination is a pretext for

    retaliation, SHS is entitled to summary judgment on her False Claims Act claim.

           C. Remaining issues

                   1. Rule 702 issues

           Docket #124 and #125 are motions pursuant to Fed. R. Evid. 702, addressing each side’s

    computer forensics experts. Those experts would testify regarding the issue of whether

    information on Ms. Bragg’s work computer was deleted by SHS after her termination. Because

    the Court grants summary judgment to SHS on the remaining claim by Ms. Bragg, these motions

    are denied as moot.

                   2. Spoliation issue

           Ms. Bragg moved (# 133) for a finding that SHS engaged in spoliation by deleting

    evidence from her work computer following her termination, requesting both trial sanctions and

    an award of attorney fees. Following an evidentiary hearing involving some live testimony and

    some deposition designations, the Magistrate Judge denied (# 166) Ms. Bragg’s motion. Ms.

    Bragg filed timely Objections (# 176) to the Magistrate Judge’s order, and those Objections

    remain pending. Separately, SHS filed a Motion for Sanctions (# 172) pursuant to Fed. R. Civ.




    7
            Ms. Pasquin’s affidavit also recites an incident in July 2017 in which Ms. Kobel “told
    Ms. Bragg that [Ms. Pasquin] accused Ms. Bragg of engaging in Medicaid and Medicare fraud.”
    Taking this contention as true – that Ms. Kobel falsely told Ms. Bragg that Ms. Pasquin had
    made an accusation against her – it might demonstrate that Ms. Kobel harbored animosity
    towards Ms. Pasquin, but it does not demonstrate that Ms. Kobel harbored any retaliatory animus
    against Ms. Bragg.
                                                    16
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 17 of 19




    P. 11, arguing that Ms. Bragg’s initial Motion for Spoliation Sanctions was itself frivolous and

    sanctionable. That motion, too, remains pending.

           In light of the discussion above, the Court finds that these issues have largely been

    rendered moot. The question of whether SHS destroyed evidence after Ms. Bragg’s termination

    is one that is largely irrelevant, given that the allegedly-destroyed evidence does not bear on the

    issues upon which the Court has granted summary judgment to SHS. Any evidentiary sanctions

    that would flow from a finding of misconduct by SHS would now be moot. And while issues of

    potential monetary sanctions against parties for misconduct are collateral issues that survive

    independently of the dismissal of substantive claims, the Court is reluctant to devote substantial

    additional resources to resolving conflicting sanctions motions relating to an issue that was of

    only tangential evidentiary value in the first place.

           Nevertheless, were the Court to reach these matters on their merits, the Court would find

    that Ms. Bragg’s Objections fail to demonstrate that the Magistrate Judge’s overarching finding –

    that Ms. Bragg was not demonstrated that information relevant to the issues in this action were

    deleted by SHS – is not clearly erroneous or contrary to law under Fed. R. Civ. P. 72(a). The

    material Ms. Bragg stored in the “Angela” folder and that was allegedly deleted addresses what

    is ultimately an undisputed fact: that Ms. Bragg made frequent complaints to Ms. Kobel about

    improper recording of IV start and stop times and other matters. Ms. Bragg has not identified

    any allegedly-deleted e-mail that purportedly contained a threat from Ms. Kobel to Ms. Bragg to

    stop reporting any alleged fraud or any other material that would suggest that Ms. Kobel’s

    decision to terminate Ms. Bragg for the incident involving C was a pretext for retaliation. Thus,

    even if data were deleted improperly by SHS, that data would not have been relevant.

    Accordingly, the Court would overrule Ms. Bragg’s Objections.



                                                      17
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 18 of 19




           The Court would also deny SHS’ motion for sanctions. At bottom, SHS’ motion argues

    that Ms. Bragg’s sanctions motion lacked evidentiary support because allegations by Ms. Bragg

    and others were not credible, not because those factual allegations did not exist. Ms. Bragg was

    adamant that she placed more e-mails in the desktop “Angela” folder than SHS eventually

    produced, and although SHS disbelieves that assertion (and, ultimately, so did the Magistrate

    Judge), Ms. Bragg’s own assertions provided a sufficient evidentiary basis for her motion.

    Likewise, although Ms. Bragg’s expert’s opinions regarding the potential deletion of data from

    her computer were not ultimately credited by the Magistrate Judge, the Court cannot say that Ms.

    Bragg’s position that data on her computer was altered after SHS received a litigation hold letter

    is so bereft of factual support as to warrant sanctions for her filing the spoliation motion. Thus,

    the Court would deny SHS’ motion for sanctions as well.

                   2. Motions for Leave to Restrict

           Both parties have filed motions (# 89, 99, 104, 107, 140, 145, 164) to restrict public

    access to various materials filed in this case. The Court has some doubt as to whether the

    parties’ showings suffice, particularly under D.C. Colo. L. Civ. R. 7.2(c)(4) (requiring a showing

    that less-restrictive alternatives, such as redaction of private information, cannot suffice to

    adequately protect privacy interests). However, the Court agrees with the parties that several of

    the requested exhibits attached to the parties’ summary judgment briefing contain personal-

    identifying health information, and thus, the Court grants the motions at Docket # 88 and 99.

    The Court denies the motions at Docket #104 and 107, which seek to restrict access to additional

    documents attached to Ms. Bragg’s summary judgment response (as supplemented), as the Court

    finds that there has not been an adequate showing that the documents at issue implicate privacy

    concerns that overcome the public’s right of access. The Court denies as moot the motions at



                                                      18
Case 1:18-cv-00763-MSK-NRN Document 182 Filed 09/18/20 USDC Colorado Page 19 of 19




    Docket #140, 145, and 164, as those motions seek to restrict access to materials relating to the

    sanctions issue that this Court did not ultimately address.

                                             CONCLUSION

           For the foregoing reasons, SHS’ Motion for Summary Judgment (# 88) is GRANTED.

    The Clerk of the Court shall enter judgment in favor of SHS on Ms. Bragg’s remaining claim.

    The motions to restrict at (# 89, 99) are GRANTED and the documents subject to those motions

    shall remain at the same Level 1 restriction under which they were provisionally filed. The

    motions to restrict at (# 104, 107) are DENIED. Because no documents were placed under

    provisional restriction as a result of these motions, no further action is necessary. Ms. Bragg’s

    Motion to Supplement (# 108) her summary judgment response is DENIED AS MOOT, as the

    proposed supplementation would not alter the analysis set forth herein. Ms. Bragg’s Motion to

    Voluntarily Dismiss (# 110) her wrongful discharge claim is GRANTED and that claim is

    DISMISSED. The motions or other materials at (# 124, 125, 140, 145, 164, 172, 176, and 180)

    are DENIED AS MOOT. Any documents filed under provision restriction pursuant to these

    motions shall retain that status.

           Dated this 18th day of September, 2020.
                                                              BY THE COURT:




                                                          Marcia S. Krieger
                                                          Senior United States District Judge




                                                     19
